Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
	Claim(s) 1-6 and 8-10 were previously pending and were rejected in the previous office action. Claim 1 was amended. Claim(s) 3 and 7 were cancelled. Claim(s) 2, 4-6, and 8-10 were left as previously/originally presented. Claim(s) 1-2, 4-6, and 8-10 are currently pending and have been examined. 

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August, 18, 2022, has been entered.

Response to Arguments
Claim Rejections - 35 USC § 101
	Applicant’s arguments, see pages 4-10, of Applicant’s Response, filed July, 18, 2022, with respect to 35 USC § 101 rejection of Claim(s) 1-2, 4-6, and 8-10 have been fully considered but they are not persuasive.
	First, Applicant argues on page(s) 6-7 of applicants’ arguments, that Independent Claim 1, doesn’t fall within the revised Step 2A prong one framework under certain methods of organizing human activity. Examiner, respectfully, disagrees with applicant argument. As an initial, a detailed analysis was provided in the non-final office action mailed on 03/18/2022 on pages 2-5 and 11-13. Examiner, respectfully, notes that this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances as explained in MPEP § 2106.04(a)(3). Finally, the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings. In this case, Independent claim 1, is directed to an abstract idea without significantly more. The claim as a whole recite limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and/or following rules or instructions), fundamental economic principles or practices (e.g., a company determining a price for a toll road, which, encompasses the fundamental economic practice similar to offer-based price optimization, see OIP Techs., Inc. v. Amazon.com) and managing personal behavior or relationships or interactions between people. In particular the “communicating,” “communicating,” “accessing,” “storing,” “determining, a vehicle parameter and whether a cash payment method or an automatic payment method will be used for paying tolls on a trip between an origin and a destination within a mapped area,” “calculating, a first cost of tolls for the trip using the  cash payment method and a second cost of tolls for the trip using the automatic payment method based on the toll information stored,” and “providing a feedback, to a user comparing the first cost of tolls and the second cost of tolls, wherein the feedback is a prompt that is based on a selection of at least one of the cash payment method or the automatic payment method based on the lesser of the first cost of tolls and the second cost of tolls,” function(s) are merely certain methods of organizing human activity: managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and/or following rules or instructions), fundamental economic principles or practices (e.g., a company determining a price for a toll road, which, encompasses the fundamental economic practice similar to offer-based price optimization, see OIP Techs., Inc. v. Amazon.com) and managing personal behavior or relationships or interactions between people. Similar, to Credit Acceptance Corp v. Westlake Services, the court found the claimed limitations were related to a business relationship between a customer and dealer when processing a credit application to purchase a vehicle. The patentee claimed a "system for maintaining a database of information about the items in a dealer’s inventory, obtaining financial information about a customer from a user, combining these two sources of information to create a financing package for each of the inventoried items, and presenting the financing packages to the user." 859 F.3d at 1054, 123 USPQ2d at 1108. The Federal Circuit described the claims as directed to the abstract idea of "processing an application for financing a loan" and found "no meaningful distinction between this type of financial industry practice" and the concept of intermediated settlement in Alice or the hedging concept in Bilski. 859 F.3d at 1054, 123 USPQ2d at 1108. Here, in this case the system is able to access toll information, store that toll information, and determine a cost for the toll based on the stored toll information, which, the cost for the tolls based on the calculation will be provided to a user, via a prompt, thus applicant’s limitations at best recite a business relationship between a user and an tolling entity for determining/providing tolling pricing information. Also, see mitigating settlement risk, Alice Corp. v. CLS Bank,573 U.S. 208, 218, 110 USPQ2d 1976, 1982 (2014); and offer-based price optimization, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362–63, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015). Therefore, the claim(s) recite at least an abstract idea of certain methods of organizing human activity.

	Second, Applicant argues on page(s) 6-7 of applicants’ arguments, that the amended Independent Claim 1, doesn’t fall within the revised Step 2A prong one framework under mental processes. Examiner, respectively, disagrees with applicant’s arguments. As an initial matter, the courts do not distinguish between mental processes that are performed by humans and claims that recite mental processes performed on a computer, see MPEP 2106.04(a)(2)(III). As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). Similar to, Electric Power Group v. Alstom, S.A., when the court provided that a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps, which, were recited at a high level of generality such that they could practically be performed in the human mind. Here, applicant’s claim limitations are recited at a high level of generality that can be performed in the human mind when the limitations recite collecting a payment method selection based on stored information, which, a tolling cost for a cash payment method and an automatic payment method will be calculated and then providing the difference of the two payments to a user thus merely collecting a payment method, analyzing the pricing information for the two different tolling payment methods, and then displaying the difference since they contain limitations that can performed by a human toll operator making a tolling price evaluation and/or judgment. Therefore, the claim(s) recite at least an abstract idea of mental processes. However, even assuming arguendo, that applicant has some merit that the claims cannot be performed mentally. The claims would still fall under certain methods of organizing human activity, see above analysis.
	


	Third, Applicant argues on page 7 of applicants’ arguments, that the claims are analogous to those of Enfish thus are not directed to the above abstract ideas. Examiner, respectfully, disagrees with applicants’ arguments. As an initial matter, an improvement in the judicial exception itself (i.e., a recited fundamental economic concept) is not an improvement in technology. (See, October 2019 Update: Subject Matter Eligibility). Unlike, Enfish, LLC v. Microsoft Corp., where the court found that the applicants specification’s discussion of the prior art and how the invention improved the way a computer stores and retrieves data from memory, (See, MPEP 2106.05(a)(I)). But, similar to, TLI Communications, the court determined that gathering and analyzing information using conventional techniques and displaying the result was not sufficient to show an improvement to technology, see MPEP (2106.05)(a)(II)(iii). Here, applicant states accessing toll information from tolling locations, which, that information will be stored to then determine a payment for the toll location and then providing cost information to the user. Thus, at best the limitations are merely gathering toll information, storing that information to then analyze toll cost, and displaying the toll cost to the user, which, an improvement to the judicial exception doesn’t amount to an improvement in technology. Examiner, respectfully, notes that during examination the examiner is to evaluate “improvements,” consideration by evaluating applicant’s specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification and the claims that reflects the asserted improvement. (See, October 2019 Update: Subject Matter Eligibility (III)(B)). Here, examiner, respectfully, notes that applicant lacks the claimed improvement in the specification and applicant’s claims fail to reflect solving a problem in the software arts of consolidating data in a manner that reduces data searching time, reduced computer processing time, and reducing memory uses. Examiner, also, notes these claims are merely applying the concepts with a generic computer component(s), which, do not integrate the expectation into a practical application. Thus, applicant’s claims do not reflect an improvement in the functioning of computers or other technologies or technical field.

	Fourth, Applicant argues on page(s) 7-8 of applicants’ arguments, that the claims are integrated into a practical application since the system is tied to the realm of computer networks because the claim recites the hardware components of an input device, an output device, and a machine-readable instruction set to cause the system to perform the step(s)/function(s) thus similar to DDR and Example 40 of the 2019 PEG. Examiner, respectfully disagrees with this analysis. As, an initial matter, an important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)). Thus, evaluation of those other considerations may assist examiners in making a determination of whether a claim satisfies the improvement consideration. Unlike, example 40 of the 2019 PEG but, analogous to, TLI Communications, when the court found gathering and analyzing information using conventional techniques and displaying the result(s) is not sufficient to show an improvement to technology. Here, in this case the user via a device is able to make a selection of a vehicle parameter and method of payment, which, the system will receive those selections to then calculate a first cost and a second cost for a toll road and provide the difference between the calculated cost to a user using that toll road thus at best is merely gathering user information, analyzing that information to determine multiple cost, and displaying the cost difference to a user for paying a toll and merely adding generic computer components to perform the above limitations is not sufficient to show an improvement to the existing technology of pricing a toll road. Furthermore, unlike Example 40 of the 2019 PEG, Example 40 specification provides that the claimed process provides a specific improvement over prior systems, resulting in improved network monitoring, which, has been indicated by the courts as showing an improvement in computer-functionality (e.g., se MPEP 2106.05(a)). But similar to, Credit Acceptance Corp v. Westlake Services, the court found a commonplace business method being applied on a general purpose computer is not sufficient to show an improvement to technology. Here, in this case an output device for displaying tolling information, a computing device for making tolling calculations, a database for storing toll information, and an input device for receiving user input is at best merely a user providing tolling parameters to a tolling entity, which, the entity will then determine a tolling price for the user using the toll road and stored information, which, the entity will then display pricing information to a user (e.g., common business method) thus not an improvement in computer-functionality.
	Fifth, Applicant argues on page(s) 12-13 of applicants’ arguments, that examiner erred in analyzing the Claim(s) under Step 2B for failing to provide proper Berkheimer evidence (e.g., well-understood, routine, and conventional). Examiner, respectfully, disagrees with applicants argument. As an initial matter, although the conclusion of whether a claim is eligible at Step 2B requires that all relevant considerations be evaluated, most of these considerations were already evaluated in Step 2A Prong Two. Thus, in Step 2B, examiners should: (1) Carry over their identification of the additional element(s) in the claim from Step 2A Prong Two; (2) Carry over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h): (3) Re-evaluate any additional element or combination of elements that was considered to be insignificant extra-solution activity per MPEP § 2106.05(g), because if such re-evaluation finds that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that the additional element is no longer considered to be insignificant; and (4) Evaluate whether any additional element or combination of elements are other than what is well-understood, routine, conventional activity in the field, or simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, per MPEP § 2106.05(d), see MPEP 2106.5(B)(II). Examiner respectfully notes that in the Final Office Action mailed 03/18/2022 on page(s) 14-15, the Step 2B prong was used to analysis the previous Step 2A Prong Two additional elements that merely amounted to describing how to generally “apply,” the abstract idea in a computer environment thus Examiner carried over the identification of the additional elements and conclusions of the additional elements that were analyzed under Step 2A Prong Two. While, applicant seems to argue that the test is to also analyze the additional elements under well-understood, routine, and conventional under Step 2B, applicant mischaracterizes the rule. As stated above, any claim elements that were identified as insignificant extra-solution activity should then be reevaluated under Step 2B for determining if they are well-understood, routine, and conventional, however, since the additional elements were not categorized as insignificant extra-solution activity such analysis under well-understood, routine, and conventional is not required. Therefore, applicant argument is not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-2, 4-6, and 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim 1 recites an entity assessing toll information from multiple tolling locations, which, the information will be stored. The entity will then determine a vehicle parameter and a payment method for a tolling trip, which, the entity will then calculate a first toll cost based on a cash payment method and a second tolling cost for an automatic payment method based on the prior stored tolling information. The entity will then compare the two cost and then provide the difference between the two cost to a user. Independent Claim 1 as a whole recite limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: fundamental economic practices or principles (e.g., a company determining a price for a toll road, which, encompasses the fundamental economic practice similar to offer-based price optimization, see OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362–63, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)); commercial or legal interactions (e.g., a business relationship between a user and an tolling entity when paying for a tolling cost); and/or managing personal behavior or relationships or interactions between people and/or mental processes: concepts performed in the human mind (including evaluation and/or judgment)(e.g., collecting and comparing a cost for a toll road based on the method of payment, which, can be performed in human mind similar to a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, see Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011)). Independent Claim 1 recite(s) “communicating,” “communicating,” “accessing toll information for a plurality of toll plazas,”  “storing, the toll information”  “determining, a vehicle parameter and whether a cash payment method or an automatic payment method will be used for paying tolls on a trip between an origin and a destination within a mapped area,” “calculating, a first cost of tolls for the trip using the cash payment method and a second cash of tolls for the trip using the automatic payment method based on the toll information stored,” and “providing a feedback, to a user comparing the first cost of tolls and the second cost of tolls, wherein the feedback is a prompt that is based on a selection of at least one of the cash payment method or the automatic payment method based on the lesser of the first cost of tolls and the second cost of tolls,” function(s) are merely certain methods of organizing human activity: fundamental economic practices or principles (e.g., a company determining a price for a toll road, which, encompasses the fundamental economic practice similar to offer-based price optimization, see OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362–63, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)); commercial or legal interactions (e.g., a business relationship between a user and an tolling entity when paying for a tolling cost); and/or managing personal behavior or relationships or interactions between people. Furthermore, Independent Claim 1 recites “calculating, a first cost of tolls for the trip using cash and a second cash of tolls for the trip using the automatic payment method based on the toll information stored,” function are merely mental processes: concept performed in the human mind (including an evaluation/judgement). As, explained in the MPEP and the October 2019 update, where a series of step(s) recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. (See, MPEP 2106.04, 2016.05(II) and October 2019 Update at Section I. B.). For instance, in this case, Independent Claim 1 is similar to an entity receiving a vehicle type and a method of payment for paying a toll by the user. The entity is then able to calculate a first cost for paying a toll based on the cash payment method and a second cost for paying the toll based on the automatic payment method, which, the entity will provide the difference in cost to the user. The mere recitation of generic computer components (Claim 1: a computing device, a database, a processor, a non-transitory computer readable memory, an input device, and an output device) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim 1, recites an abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describes how to generally “apply,” the concept(s) of “communicating,” “communicating,” “accessing,” “storing,” “determining,” “calculating,” and “providing,”  information in a computer environment, respectively. The limitations that amount to “apply it,” are as follows (Claim 1: a computing device, a database, a processor, a non-transitory computer readable memory, an input device, and an output device). Examiner, notes that the computing device, database, processor, non-transitory computer readable memory, input device, and the output device are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv., the court has held that certain additional elements are not integrated into a practical application or provide significantly more when the additional elements merely use a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) thus they do no more than merely invoke computers or machinery as a tool to perform an existing process, which, amounts to no more than “applying,” the judicial exception. Here, the above additional elements are not integrated into a practical application or provide significantly more when they are merely communicating, accessing, storing, determining, calculating, and providing toll information which is no more than merely invoking computers or machinery as a tool to perform an existing process (e.g., gathering toll information, calculating toll cost, storing toll information, and displaying cost to a toll user) thus merely “applying,” the judicial exception. Also see ‘a commonplace business method or mathematical algorithm being applied on a general purpose computer,’ Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component, which, is not a practical application of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s). 

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible.

	Claim(s) 2 and 4: The various metrics of Claim(s) 2 and 4 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Claim 1 these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	Claim 5: The additional limitation of “obtaining,” and “inputting,” is further directed to a certain method of organizing human activity, as described in Claim 1. The input device and user interface are recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The recitation(s) of “obtain input from the user on one or both of: the vehicle parameter and whether the vehicle is associated with the automatic payment method,” function(s) falls within the enumerated grouping certain methods of organizing human activity.  Therefore, for the reasons described above with respect to Claim 5 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 6: The additional limitation of “communicating,” is further directed to a certain method of organizing human activity, as described in Claim 1. The input device, navigation device, mobile phone, tablet, and portable computer are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. The recitation(s) of “communicating,” function(s) falls within the enumerated grouping certain methods of organizing human activity.  Therefore, for the reasons described above with respect to Claim 6 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	Claim 8: The additional limitation of “communicating,” is further directed to a certain method of organizing human activity, as described in Claim 1. The navigation device is recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The recitation(s) of “communicating,” function(s) falls within the enumerated grouping certain methods of organizing human activity.  Therefore, for the reasons described above with respect to Claim 8 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 9: The additional limitation of “executing,” is further directed to a certain method of organizing human activity, as described in Claim 1. The computing device is recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The recitation(s) of “execute a financial transaction to recharge the automatic payment method,”  function falls within the enumerated grouping certain methods of organizing human activity.  Therefore, for the reasons described above with respect to Claim 9 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 10: The additional limitation of “communicating,” and “storing,” is further directed to a certain method of organizing human activity, as described in Claim 1. The computing device and database are recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The recitation(s) of “communicating,” and “storing map and location information of individual toll plazas within the mapped area,” function(s) falls within the enumerated grouping certain methods of organizing human activity.  Therefore, for the reasons described above with respect to Claim 10 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	The dependent claim(s) 2, 4-6, and 8-10 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than either mere instructions to apply the exception using generic computer component(s), which, doesn’t provide an inventive concept. Therefore, Claim(s) 1-2, 4-6, and 8-10 are not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rovik et al. (US 2017/0228717). Rovik et a. teaches a system that will determine a toll payment method. The system will then guide the user vehicle to a toll lane based on the preferred toll payment method. Rovik et al., further, teaches that once the user approaches the toll facility the system will enable the user to select and prepare a desired form of payment. However, Rovik et al., doesn’t explicitly teach providing a prompt for the user whether the automatic payment method or the cash should be used based on whether the first cost of tolls when paid by one form of payment would be less than the second cost of tolls when paid by another form of payment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628